 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALICIA NORIEGA, an individual,                          Case No.: 3:19-cv-0068-GPC-NLS
12                                          Plaintiff,
                                                             ORDER DENYING PLAINTIFF’S
13   v.                                                      MOTION TO REMAND
14   LOEWS HOTEL HOLDING
                                                             [ECF No. 4]
     CORPORATION, a Delaware
15
     corporation, LOEWS CORONADO
16   HOTEL CORPORATION, a California
     corporation; and DOES 1 through 50,
17
     inclusive,
18                                       Defendants.
19
20             Before the Court is Alicia Noriega’s (“Plaintiff”) to remand. ECF No. 4. Plaintiff
21   filed the motion on February 8, 2019, and 51st Street & 8th Ave. Corp., LOEWS HOTELS
22   HOLDING CORPORATION, AND LOEWS CORONADO HOTEL CORPORATION’s
23   (collectively, “Defendants”) filed an opposition on April 26, 2019. ECF No. 8. Plaintiff
24   subsequently filed her reply on May 10, 2019. ECF No. 9. For the reasons set forth
25   below, the Court DENIES the motion to remand.
26        I.      Background
27             Plaintiff filed this action against Defendants in the Superior Court of the State of
28

                                                         1
                                                                                   3:19-cv-0068-GPC-NLS
 1   California in San Diego County on August 30, 2018. ECF No. 1 at 2. The complaint
 2   alleges fourteen causes of action, all arising under California law: (1) Failure to Provide
 3   Meal Breaks; (2) Failure to Provide Rest Breaks; (3) Failure to Pay Wages; (4) Failure to
 4   Pay Overtime; (5) Failure to Provide Accurate Itemized Wage Statements; (6) Violation
 5   of Business and Professions Code Sections 17200-17208; (7) Intentional Infliction of
 6   Emotional Distress; (8) Discrimination in Violation of the Fair Employment and Housing
 7   Act; (9) Retaliation in Violation of the Fair Employment and Housing Act; (10) Failure to
 8   Accommodate; (12) Failure to Engage in the Interactive Process of Accommodation; (13)
 9   Hostile Work Environment in Violation of the Fair Employment and Housing Act; and
10   (14) Wrongful Termination in Violation of Public Policy. Id.
11         According to the Complaint, Plaintiff was employed by Defendants as a kitchen
12   ‘Cook II.’ Id. As a Cook II, Plaintiff was responsible for setting up and stocking
13   stations, preparing food, cooking menu items, complying with nutrition and sanitation
14   regulations and safety standards. Id. In addition to these duties, she was occasionally
15   given other ad hoc tasks by her supervisors. Id. at 2. On or about July 30, 2018, Plaintiff
16   asserts that she suffered serious ailments during the scope of her employment. Id.
17   Specifically, Plaintiff alleges that in addition to bilateral carpal tunnel syndrome, she
18   suffered lasting injuries to her left and right hands, left and right wrists, shoulders, upper
19   extremities, and other organs. Id. Plaintiff contends that she continues to suffer from
20   these disabilities. Id.
21         That same day, Plaintiff asserts that she filed a workers’ compensation claim based
22   on her injuries. Id. She allegedly sought and was granted working restrictions that
23   included: (1) repetitive right and left hand motions for no more than forty-five cumulative
24   minutes per hour; and (2) no lifting, carrying, pushing, and pulling more than ten pounds.
25   Id. According to Plaintiff, these restrictions are still in effect today. Id. Plaintiff
26   contends that she also requested reasonable accommodations and uninterrupted meal and
27   rest breaks. Id. Those requests were allegedly dismissed. Id. On or about August 3,
28   2018, Defendants purportedly contacted Plaintiff and explained that as a result of her

                                                    2
                                                                                  3:19-cv-0068-GPC-NLS
 1   restrictions, she could not return to work. Id.
 2         On or about August 6, 2018, Plaintiff contacted Defendants’ Human Resources
 3   representative to resolve those additional requests. Id. However, Defendants purportedly
 4   reiterated that they were unable to accommodate Plaintiff unless she could “have your
 5   doctor remove your restrictions, and we can see about putting you back to work.” Id.
 6   According to the Complaint, Plaintiff considered this exchange to be evidence of
 7   retaliation through wrongful termination. Id.
 8         In addition, Plaintiff alleges that Executive Chefs Chris Aguira and Antonio
 9   Archeta engendered a hostile working environment during the course of her employment.
10   Aguira allegedly behaved in an “outlandish and physical threatening” manner, subjecting
11   Plaintiff to “inappropriate language, thrown objects throughout the kitchen area, and
12   grotesque scenes.” Id. Archeta, Plaintiff’s immediate manager, purportedly directed
13   sexually inappropriate comments at Plaintiff, including stating that she would be less
14   upset if her husband pleased her often. According to Plaintiff, Archeta also called her
15   “fat,” “disgusting,” and “big butt.” Id.
16         Although she regularly worked in excess of eight hours per day and forty hours per
17   week, Plaintiff contends that she was never paid any overtime compensation. Id. at 4.
18   Plaintiff submits that she worked “without being provided a meal period of at least thirty
19   minutes per five hours worked and without compensation of one hour of pay for each
20   workday that a meal period was not provided.” Id. In addition, Plaintiff claims that she
21   worked without “being authorized or permitted to take a rest period of at least ten
22   minutes per every four hours worked and without compensation of one hour of pay for
23   each workday that rest period was not provided.” Id. And finally, Plaintiff alleges that
24   she worked without receiving an accurate itemized wage statement that properly reflected
25   regular and overtime actually worked or true documentation of meal and rest period
26   premium payments. Id. Plaintiff was purportedly subjected to these conditions for at
27   least one year prior to the filing of the Complaint. Id. Therefore, Plaintiff brings the
28   aforementioned fourteen causes of action against Defendants and seeks damages, interest

                                                   3
                                                                                3:19-cv-0068-GPC-NLS
 1   on losses incurred, prejudgment interest, a finding that Defendants engaged in unfair
 2   competition in violation of sections 17200, et. seq. of the California Business and
 3   Professions Code, restitution payments, relevant injunctions, and attorney’s fees. Id. at
 4   31.
 5               On January 10, 2019, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants
 6   removed Plaintiff’s state court action based upon diversity of citizenship. ECF No. 1 at
 7   1. According to the notice of removal, this case meets the requirements of diversity
 8   jurisdiction because the parties are diverse and “while Defendants deny liability as to
 9   Plaintiff’s claims, Defendants have a reasonable good faith belief that the amount in
10   controversy, as alleged and pled to this action by Plaintiff, exceeds $75,000.” ECF No. 1
11   at 4. Although the Plaintiff does not specify the amount of damages sought, Defendants’
12   notice provides that the amount in controversy in this case exceeds $75,000 because
13   Plaintiff requested $200,000 in her settlement demand. Id. at 5. Defendants allege that
14   there is complete diversity of citizenship because the Plaintiff is a citizen of a different
15   state from each defendant. According to Defendant, Defendant Loews Hotels Holding
16   Corporation (“Loews Hotels”) is a citizen of Delaware and New York, Defendant Loews
17   Coronado Hotel Corporation (“Loews Coronado”) a citizen of Delaware and New York,
18   and Defendant 51st Street & 8th Ave. Corp. (“51st Street”) is a citizen of New York. Id. at
19   4-5. Plaintiff is allegedly a California citizen. Id.
20               In response, Plaintiff filed her present motion to remand on February 8, 2019. ECF
21   No. 8 at 1.
22         II.      Legal Standard
23               “To remove a case from state court to federal court, a defendant must file in the
24   federal forum a notice of removal ‘containing a short and plain statement of the grounds
25   for removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551
26   (2014) (quoting 28 U.S.C. § 1446(a)). “Federal courts are courts of limited jurisdiction.”
27   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “They possess
28   only that power authorized by Constitution or a statute, which is not to be expanded by

                                                       4
                                                                                    3:19-cv-0068-GPC-NLS
 1   judicial decree.” Id. “It is to be presumed that a cause lies outside this limited jurisdiction
 2   and the burden of establishing the contrary rests upon the party asserting jurisdiction.”
 3   Id. “Consistent with the limited jurisdiction of federal courts, the removal statute is
 4   strictly construed against removal jurisdiction.” Audo v. Ford Motor Co., 2018 WL
 5   3323244 *1 (S.D. Cal. July, 2018) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
 6   1992)).
 7         “The strong presumption against removal jurisdiction means that the defendant
 8   always has the burden of establishing that removal is proper.” Gaus, 980 F.2d at 566.
 9   “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in
10   the first instance.” Id. Thus, “[i]f a district court determines at any time that less than a
11   preponderance of the evidence supports the right of removal, it must remand the action to
12   the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018).
13         Federal courts have diversity jurisdiction over civil actions where the amount in
14   controversy exceeds $75,000 and there is “complete diversity of citizenship” between the
15   parties. 28 U.S.C. § 1331. For a federal court to exercise diversity jurisdiction, there
16   must be “complete diversity” between the parties. See 28 U.S.C. § 1332(a); Strawbridge
17   v. Curtiss, 7 U.S. 267, 267 (1806). Accordingly, diversity jurisdiction does not exist if
18   any defendant is of the same citizenship as any plaintiff. Caterpillar Inc. v. Lewis, 519
19   U.S. 61, 68 (1996). Furthermore, removal on diversity grounds is improper if any
20   defendant is a citizen of the forum state. 28 U.S.C § 1441(b)(2). And pursuant to the
21   statute, a corporation is a citizen of the state in which it is incorporated and the state
22   where it maintains its principal place of business. 28 U.S.C. § 1332(c). The principal
23   place of business refers to the location “where the corporation’s high level officers direct,
24   control, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77,
25   80-81 (2010). The “nerve center” is also typically located at a corporation’s
26   headquarters. Id.
27
28

                                                    5
                                                                                  3:19-cv-0068-GPC-NLS
 1
 2      III.     Discussion
 3             Plaintiff offers five independent arguments for why this Court should remand the
 4   case back to state court: (1) Defendants have not sufficiently established that Plaintiff is a
 5   citizen of California; (2) Defendant Loews Coronado Hotel Corporation is not diverse
 6   because it maintains a principal place of business in California; (3) Plaintiff intends, upon
 7   amendment, to add defendants who reside in California; (4) Defendants’ improperly used
 8   settlement communications to support that the amount in controversy exceeds $75,000;
 9   (5) Defendants failed to timely file their notice of removal within 30 days after the receipt
10   of the initial pleading. In addressing each of these in turn, the Court concludes that
11   Defendants have met their burden to invoke this Court’s diversity jurisdiction.
12               A. Plaintiff’s Citizenship
13         Plaintiff argues that Defendants did not establish that Plaintiff is a citizen of
14   California because the Complaint alleges only her residence. ECF No. 4 at 12. The
15   Court disagrees.
16         To establish citizenship for diversity purposes, a natural person is a citizen in the
17   state in which she is domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,
18   1090 (9th Cir. 1983). The Ninth Circuit has consistently determined that a person’s
19   domicile is her permanent home, where she resides with the intention to remain
20   indefinitely or where she has resided in the past and intends to return. Kanter v. Warner-
21   Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001); see also Lew v. Moss, 797 F.2d 747,
22   749-50 (9th Cir. 1986) (quoting Owens v. Huntling, 115 F.2d, 160, 162 (9th Cir. 1940)
23   (“[A] person is ‘domiciled’ in a location where he or she has established a ‘fixed
24   habitation or abode in a particular place and [intends] to remain there permanently ore
25   indefinitely.’”). Domicile is based on a number of factors, including current residence,
26   voting, location of personal and real property, location of brokerage and bank accounts,
27   location of spouse and family, place of employment, driver’s license and automobile
28   registration, and payment of taxes. Lew, 797 F.2d at 750.

                                                   6
                                                                                 3:19-cv-0068-GPC-NLS
 1         Plaintiff argues that Defendants’ allegations of Plaintiff’s residence – without more
 2   – are insufficient to establish citizenship and confer diversity jurisdiction upon a federal
 3   court. ECF No. 4 at 13. According to Plaintiff, Defendants must affirmatively allege the
 4   actual citizenship of the relevant parties. Id. Plaintiff notes that her Complaint does not
 5   declare her citizenship or domicile and only states that she is “an individual who resides
 6   in the State of California, San Diego.” ECF No. 1-1 at 1. As such, Plaintiff contends that
 7   Defendants’ assertion that Plaintiff is a citizen of California is unsubstantiated “sheer
 8   conclusion” based only “on information and belief.” ECF No. 4 at 13.
 9         The Court concludes that Defendant has amply proven that Plaintiff is a citizen of
10   California. Although “a person residing in a given state is not necessarily domiciled
11   there,” Warner-Lamber Co., 265 F.3d at 857, this Court agrees with Defendants that “the
12   weight of the allegations in Plaintiff’s Complaint plainly support a finding that Plaintiff is
13   domiciled in California, and, thus, is a citizen of California.” ECF No. 8 at 3. Plaintiff
14   currently resides in California. Id. According to both her Complaint and DFEH
15   Complaint, Plaintiff has lived and worked in California for at least 18 years since she was
16   hired in 2005. Id. Given the longevity of her residence in California, the Court agrees
17   that there is “no doubt that Plaintiff established a fixed habitation in California and
18   intends to remain in this State permanently.” Id. And despite Plaintiff’s argument that
19   Defendants do not sufficiently establish her citizenship, Plaintiff does not identify that
20   she is a citizen of another state. See generally, ECF No. 4.
21         Moreover, Plaintiff’s selective employment of the argument that she may – or may
22   not – be a California citizen strains credulity in the larger context of her instant motion.
23   One of Plaintiff’s primary contentions rests on the basis that Loews Coronado is a non-
24   diverse defendant on account that its principal place of business is in California. That
25   assertion is necessarily premised on Plaintiff being a citizen of California.
26         Since “[a] party with the burden of proving citizenship may rely on the
27   presumption of continuing domicile, which provides that, once established, a person’s
28   state of domicile continues unless rebutted with sufficient evidence of chance,”

                                                   7
                                                                                 3:19-cv-0068-GPC-NLS
 1   Mondragon v. Capital One Auto Finance, 736 F.3d 880, 885 (9th Cir. 2013), this Court
 2   finds that Defendants’ Notice of Removal adequately supports that Plaintiff is a long-time
 3   resident and citizen of California.
 4             B. Loews Coronado’s Citizenship
 5         Next, Plaintiff contends that Defendant Loews Coronado is a non-diverse
 6   defendant on the basis that it is “registered with the State of California as a foreign
 7   corporation doing business in California.” ECF No. 4 at 16. Plaintiff’s argument relies
 8   on counsel’s Lexis search results that indicate the company may have designated a
 9   “principal office in the State of California located at The Prentice-Hall Corporation
10   System, Inc., located at 6430 Sunset Boulevard, Los Angeles, California, 90028.” Id. at
11   4. As such, Plaintiff surmises that Loews Coronado is a citizen of California, thus
12   defeating diversity for jurisdictional purposes.
13         Defendants respond that Plaintiff’s arguments are predicated on her mistaken and
14   unverified belief that Loews Coronado’s agent for service of process equates to its
15   principal place of business. ECF No. 8 at 4. To rebut Plaintiff’s assertions, Defendants
16   contend that their sworn declaration unequivocally evinces that Loews Coronado is a
17   Delaware-incorporated entity with its principal place of business in New York. Id. The
18   Prentice-Hall Corporation, according to Defendants, functions only as the company’s
19   California process server. Kralovich Decl. ¶ 7. Accordingly, Defendants submit the
20   Court should accept their sworn statements that Loews Coronado is a citizen of only New
21   York and Delaware.
22         The Court finds that Defendants have satisfied their burden to establish that Loews
23   Coronado is not a California citizen. In their notice of removal, Defendants
24   unambiguously state that Loews Coronado is a citizen of only two states: Delaware, by
25   virtue of its incorporation; and New York, its principal place of business. Under Hertz’
26   ‘nerve center test,’ a corporation’s principal place of business is a single place located
27   where the corporation’s officers, direct, control, and coordinate the corporation’s
28   activities. 559 U.S. at 95. In practice, “the [principal place of business] should normally

                                                   8
                                                                                 3:19-cv-0068-GPC-NLS
 1   be the place where the corporation maintains its headquarters.” Id. at 93. Moreover, the
 2   Supreme Court in Hertz rejected an approach focused on the location of a corporation’s
 3   business activities. Id. at 95.
 4         Courts have previously accepted a defendant corporation’s declaration as
 5   dispositive in demonstrating it’s principal place of business. In General Reinusurance
 6   Corp. v. City of Vista, another court in this district relied exclusively on a declaration
 7   from a company’s Assistant Vice President to hold that the Defendant company had
 8   carried its burden to establish its principal place of business. 295 F. Supp. 3d 1119,
 9   1123-1124 (S.D. Cal.) (April 5, 2018). There, the declaration stated that “GRC ha[d]
10   been incorporated under the laws of the state of Delaware” and that “since 1984, GRC
11   has had its principal place of business in Stamford, Connecticut,” where “GRC’s officers,
12   directors, and executives direct, control, and coordinate the company’s activities” from its
13   headquarters. Id. at 1124. Consequently, the Court held that “the record establishe[d]
14   that GRC is a citizen of Delaware and Connecticut” for purposes of diversity. Id.
15          Here, the Court cannot rely on Plaintiff’s unverified search results and
16   unsubstantiated extrapolation in favor of Defendants’ sworn declaration. As a
17   preliminary matter, Plaintiff has not properly requested that this Court take judicial notice
18   of her search results. In addition, Defendants have provided a number of statements on
19   the record that bolster their assertion that New York is Loews Coronado’s principal place
20   of business. The Declaration of Sean Clancy attests that Loews Coronado is
21   headquartered at 667 Madison Avenue – 8th Floor, New York NY. See ECF No. 1-3.
22   Defendants also avouch that the large majority of Loews Coronado’s officers responsible
23   for the company’s business decisions reside in the New York area and work from the
24   company headquarters. See Declaration of Wendel Kralovich ¶ 6. Moreover, Defendants
25   submit that Loews Coronado does not control or conduct its business through the Prentice
26   Hall Corporation System and that the entity was retained only as a designated agent for
27   service of process in California. ECF No. 8 at 9. This Court finds that these statements
28   are sufficient under Hertz to establish that Loews Coronado is a citizen of only Delaware

                                                    9
                                                                                 3:19-cv-0068-GPC-NLS
 1   and New York. Accordingly, the Defendants have met their burden to demonstrate that
 2   there is complete diversity among the parties.
 3             C. Joinder of Parties Through Amendment
 4         Plaintiff also argues that this case should be remanded because she intends to
 5   amend her Complaint to include two additional individual defendants who, as California
 6   residents, would defeat complete diversity once they are included. ECF No. 4 at 21.
 7   Defendant responds by arguing that (1) the Court cannot reach the issue because Plaintiff
 8   has not yet moved to amend her complaint to add Chris Aguira and Antonio Archeta as
 9   individual defendants; and (2) if Plaintiff does move for leave to amend her Complaint,
10   the Court should deny such a motion because the additions would be improper as sham
11   defendants included for the sole purpose of defeating diversity jurisdiction.
12         The Court agrees with Defendants that remanding the case at this stage – on the
13   basis of a hypothetical motion for leave to amend – would be premature. Plaintiff has not
14   properly moved for leave to amend her Complaint. And until Aguira and Archeta are
15   added as defendants to this case, the requirements of diversity jurisdiction are satisfied.
16   The parties are diverse—Plaintiff is a citizen of California—and, as discussed above,
17   Defendant corporations are collectively citizens of New York and Delaware.
18             D. Amount in Controversy
19         Plaintiff next contends that Defendants have not adequately established that the
20   amount in controversy is sufficient to invoke this Court’s jurisdiction. Specifically,
21   Plaintiffs argue that Defendants improperly provided this court with proprietary
22   settlement demands to establish the amount in controversy. ECF No. 4 at 31. As a result,
23   Plaintiff advances the theory that this Court may not consider her settlement demand in
24   determining whether the amount in controversy threshold has been met. Id. The Court
25   finds this argument to be unavailing and contrary to settled law.
26         28 U.S.C. § 1332(a)(1) vests federal courts with subject matter jurisdiction over
27   cases “where the matter in controversy exceeds the sum or value of $75,000, exclusive of
28   interests and costs.” In removing a case to federal court, a defendant “need include only

                                                   10
                                                                                3:19-cv-0068-GPC-NLS
 1   a plausible allegation that the amount in controversy exceeds the jurisdictional
 2   threshold.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014).
 3   To determine the amount in controversy for diversity purposes, courts have historically
 4   considered settlement demands in spite of the fact that they constitute confidential
 5   communications in other contexts. Consider, for example, Cohn v. Petsmart, Inc., 281
 6   F.3d 837 (9th Cir. 2002), where the Ninth Circuit held $100,000 settlement offer from the
 7   plaintiff alone was sufficient to meet the $75,000 threshold for removal. Courts in this
 8   district have likewise utilized settlement communications to determine diversity, holding
 9   that “if damages are not clearly specified in the pleadings, the court may rely upon a
10   variety of documents, including written settlement demands” to determine diversity.
11   Arellano v. Home Depot, U.S.A., Inc., 245 F. Supp. 2d 1102, 1108 (S.D. Cal. 2003).
12         The Complaint at issue is silent as to a sum or dollar amount for damages. See
13   generally, ECF No. 1-1. Given that courts have used settlement demands to determine
14   diversity for removal purposes, the Court concludes that it may look to Plaintiff’s
15   settlement offer in this case. Plaintiff’s settlement offer of $200,000 well exceeds the
16   $75,000 amount in controversy threshold. ECF No. 1-4. See also Exhibit A, ECF No. 1-
17   5. Thus, the Court holds that this case is properly before the Court under diversity
18   jurisdiction.
19             E. Timeliness of Removal
20         Lastly, Plaintiff contends that Defendants’ removal is untimely because it was not
21   filed within thirty days of service of Plaintiff’s Complaint. ECF No. 4 at 25. However,
22   the Court finds that removal within thirty days of service is not the applicable standard if
23   the initial pleadings do not “affirmatively reveal on its face the facts necessary for federal
24   court jurisdiction.” Harris v. Bankers Life & CA’s Co., 425 F.3d 689, 690-91 (9th Cir.
25   2005). In looking to this standard, Plaintiff’s initial pleadings make no mention of the
26   amount in controversy. As such, this Court concludes that Defendants have reasonable
27   cause to state that the amount of controversy – and by extension, jurisdictional availment
28   – was not ascertainable on its face. Consequently, the appropriate timeframe for

                                                   11
                                                                                3:19-cv-0068-GPC-NLS
 1   Defendants to file for removal would have been thirty days from the first date which it
 2   can be ascertained that federal subject matter jurisdiction exists. See 28 U.S.C. §
 3   1446(b)(3). In the notice of removal, Defendants state that they were only able to
 4   ascertain the amount in controversy through Plaintiff’s December 11, 2018 settlement
 5   demand. ECF No. 1-4. Defendants’ Notice of Removal was filed on January 10, 2019,
 6   within thirty days of December 11, 2018. See ECF No. 1.. Accordingly, the Court
 7   concurs with Defendants that removal was timely.
 8      IV.    Conclusion
 9         In sum, this case is properly before the Court: the parties are completely diverse –
10   Plaintiff is a California citizen and Defendant corporations are collectively citizens of
11   only New York and Delaware – and as discussed above, the amount in controversy
12   exceeds $75,000. Because the requirements of diversity jurisdiction are satisfied in this
13   case, the Court lacks discretion to remand the case to state court. As a result, the Court
14   must exercise the original jurisdiction that it possesses over this case and Plaintiff’s
15   motion to remand to state court is DENIED.
16         IT IS SO ORDERED.
17   Dated: May 30, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                   12
                                                                                 3:19-cv-0068-GPC-NLS
